Exhibit 10.3


PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name


RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award for non-U.S. participants under the Perrigo Company plc 2013 Long-Term
Incentive Plan (the “Plan”), effective as of Grant Date (the “Grant Date”). This
Award consists of service-based restricted stock units. The terms and conditions
of this incentive are set forth in the remainder of this agreement (including
any special terms and conditions set forth in any appendix for your country
(“Appendix”)) (collectively, the “Agreement”). The capitalized terms that are
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall entitle
you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the third anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such


    

--------------------------------------------------------------------------------




Termination Date shall continue to vest during such 24-month period according to
the vesting schedule in effect prior to such Termination Date; provided,
however, that if your Termination Date occurs for a reason that is both
described in this subsection (b) and in subsection (c) below, the special
vesting rules described in subsection (c) shall apply in lieu of the vesting
rules described in this subsection (b). Any Restricted Stock Units that are not
scheduled to vest during such 24-month period will be permanently forfeited on
the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to such
Termination Date shall become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation (or any
legal act having the same consequence, such as amicable termination or
constructive dismissal) from the Company on the ground of one or more of the
following conditions that arose without your consent: (i) a material change in
the geographic location at which you are required to perform services, such that
your commute between home and your primary job site increases by more than 30
miles, or (ii) a material diminution in your authority, duties or
responsibilities or a material diminution in your base compensation or incentive
compensation opportunities; provided, however, that a voluntary resignation from
the Company (or any legal act having the same consequence, such as a
constructive dismissal) shall not be considered a Separation for Good Reason
unless you provide the Company with notice, in writing, of your voluntary
resignation and the existence of the condition(s) giving rise to the separation
within 90 days of its initial existence. The Company will then have 30 days to
remedy the condition, in which case you will not be deemed to have incurred a
Separation for Good Reason. In the event the Company fails to cure the condition
within the 30 day period, your Termination Date shall occur on the 31st day
following the Company’s receipt of such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust an approved
leave of absence, and (ii) a situation where you are on an approved leave of
absence during which your position is protected under applicable leave law, you
return from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Ordinary Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to you
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the Restricted Stock Units, in accordance with Section 2.7. You shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the


    



--------------------------------------------------------------------------------




date of issuance to you of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Ordinary Shares on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each Restricted Stock Unit held by you on
the record date for such dividend payment had been an Ordinary Share. No
interest or other earnings shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Ordinary Shares during the period beginning
on the Grant Date and ending on the RSU Vesting Date, and the Account shall be
debited appropriately. If you forfeit Restricted Stock Units, any amounts in the
Account attributable to such Restricted Stock Units shall also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional Restricted Stock Unit for each
Ordinary Share that would have been received as a dividend had your outstanding
Restricted Stock Units been Ordinary Shares. Such additional Restricted Stock
Units shall vest or be forfeited at the same time as the Restricted Stock Unit
to which they relate.


SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable


    



--------------------------------------------------------------------------------




terms of the Plan. The Plan contains certain definitions, restrictions,
limitations and other terms and conditions all of which shall be applicable to
this Agreement. ALL THE PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY
REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH
AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan
become void or unenforceable by operation of law or judicial decision, this
Agreement shall have no force or effect. Nothing set forth in this Agreement is
intended, nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation or other term or condition of the Plan as is
relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the Plan, as a rule of construction the terms of the Plan shall be deemed
superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to the Award under this Agreement will be appropriately adjusted
in an equitable manner to prevent dilution or enlargement of the rights granted
to or available for you.
2.6    Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix) and by the provisions of the Plan (incorporated herein by reference).
You: (i) acknowledge receipt of a copy of each of the foregoing documents, (ii)
represent that you have carefully read and are familiar with their provisions,
and (iii) hereby accept the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
2.7    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Affiliate employing or retaining you takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Affiliate employing or
retaining you. You further acknowledge that the Company and/or the Affiliate
employing or retaining you (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the RSU Grant Date and the date of any relevant taxable
event, as applicable, you acknowledge that the Company and/or the Affiliate
employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate


    



--------------------------------------------------------------------------------




employing or retaining you to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Affiliate employing or retaining you, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(2)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(3)    withholding in Ordinary Shares to be issued upon settlement of the RSUs.
(b)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Ordinary Shares, for tax
purposes, you are deemed to have been issued the full number of Ordinary Shares
subject to the vested RSUs, notwithstanding that a number of the Ordinary Shares
are held back solely for the purpose of paying the Tax-Related Items.
(c)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Sharse or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer.
2.9    Code Section 409A (Only Applicable to Individuals Subject to U.S. Federal
Tax Laws).
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic


    



--------------------------------------------------------------------------------




Reasons) will be settled and dividend equivalents will be paid no later than the
15th day of the third month following the later of (i) the end of your taxable
year in which the RSU Vesting Date occurs, or (ii) the end of the fiscal year of
the Company in which the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.10    Data Privacy.
(a)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other RSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(b)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(c)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local or Company
human resources representative. You authorize the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole


    



--------------------------------------------------------------------------------




purpose of implementing, administering and managing your participation in the
Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.
2.11     Nature of Grant. In accepting the grant, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;
(c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Ordinary Shares subject to the RSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;
(f)    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
(g)    the RSUs and the Ordinary Shares subject to the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;
(h)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(i)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;


    



--------------------------------------------------------------------------------




(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the RSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(k)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Ordinary
Shares acquired upon settlement.
2.12    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.13    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan, U.S.A.,
without regard to principals of conflict of laws. Any proceeding related to or
arising out of this Agreement shall be commenced, prosecuted or continued in the
Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or in
the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.14 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.15    Appendix. Notwithstanding any provisions in this Agreement, the RSU
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement


    



--------------------------------------------------------------------------------




for your country. Moreover, if you relocate to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with laws of the country
where you reside or to facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.
2.16    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Print Name: ___________________________
Title:_________________________________


    



--------------------------------------------------------------------------------




APPENDIX


PERRIGO COMPANY PLC

Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Service-Based)


Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (“RSUs” or “Award”) granted to you under the
Plan if you reside in one of the countries listed below. Certain capitalized
terms used but not defined in this Appendix have the meanings set forth in the
Plan and/or the Agreement.
In addition, please note that the Award is exceptional in nature as it relates
to the specific cicumstances of acquisition of the shares of Omega Pharma.
Perrigo considers it to be a useful incentive for the combined portfolio to be
successful. Therefore, it will not create any entitlement to receive any similar
benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of December 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the RSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the RSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.






    



--------------------------------------------------------------------------------




Argentina
Notifications
Securities Law Information. Neither the Award nor the issuance of the shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Information. In the event that you transfer sales proceeds in
excess of US$50,000 from the sale of shares into Argentina in a single month,
you will be subject to certain exchange control reporting requirements. In
addition, you may be subject to a mandatory 30% restriction on holding of funds
brought into Argentina. Please note that exchange control regulations in
Argentina are subject to frequent change. You should consult with your personal
legal advisor regarding any exchange control obligations that you may have.
Australia
Terms and Conditions
RSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in the Agreement to the contrary, RSUs granted to
employees in Australia shall be settled in shares only and do not provide any
right for you to receive a cash payment under this Award.
Notifications
Securities Information. If you acquire shares pursuant to the Award and you
offer the shares for sale to a person or entity resident in Australia, then the
offer may be subject to disclosure requirements under Australian law. You should
obtain legal advice on your disclosure obligations prior to making any such
offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Austria
Notifications
Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is March 31
of the following year.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the


    



--------------------------------------------------------------------------------




movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month.
Belgium
No country specific provisions.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the RSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the RSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Denmark
Notifications
Exchange Control Information. If you establish an account holding shares
pursuant to the Award or an account holding cash outside Denmark, you must
report the account to the Danish Tax Administration. The form which should be
used in this respect can be obtained from a local bank. (Please note that these
obligations are separate from and in addition to the obligations described
below.)
Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.




    



--------------------------------------------------------------------------------




Finland
There are no country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.




    



--------------------------------------------------------------------------------




India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish Subsidiary or Affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all RSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative is David A. McConnell. You understand that the Data may be
transferred to the Company or any of its subsidiaries or


    



--------------------------------------------------------------------------------




affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Ordinary Shares acquired pursuant to the
vesting of the RSUs or cash from the sale of Ordinary Shares acquired pursuant
to the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy. The processing activity, including the
transfer of your personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. You understand that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the RSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments (including the Ordinary Shares issued at vesting of the RSUs, cash
or proceeds from the sale of Ordinary Shares acquired under the Plan) held
outside of Italy exceeding €10,000 or the equivalent amount in U.S. dollars, if
the investment may give rise to income in Italy (this will include reporting the
Ordinary Shares issued at vesting of the RSUs if the fair market value of such
Ordinary Shares combined with other foreign assets exceed €10,000); and (c) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy.
You are exempt from the formalities in (a) if the investments are made through
an authorized broker resident in Italy, as the broker will comply with the
reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan in advance of obtaining
securities in foreign companies, you are nevertheless required to notify the
National Bank of Kazakhstan when you acquire shares under the Plan.


    



--------------------------------------------------------------------------------




Latvia
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Terms and Conditions
Modification. By accepting the RSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The award of the RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices in the U.S., is solely responsible for the
administration of the Plan and participation in the Plan and the acquisition of
shares does not, in any way, establish an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and the sole employer is as applicable, nor does it establish any rights
between you and the Employer.
Plan Document Acknowledgment. By accepting the award of the RSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.




    



--------------------------------------------------------------------------------




Spanish Translation
Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.
Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
La Compañia, con oficinas registradas ubicadas en the U.S., es la unica
responsable de la administración del Plan y de la participación en el mismo y la
adquisición de Acciones no establece de forma alguna una relación de trabajo
entre usted y la Compañia, ya que su participación en el Plan es completamente
comercial y el unico empleador es en caso de ser aplicable, asi como tampoco
establece ningun derecho entre la persona que tenga el derecho a optar y el
Empleador.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones.
Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules which may prohibit you from effectuating certain transactions involving
shares if you have inside information about the Company. If you are uncertain
whether the insider-trading rules apply to you, you should consult your personal
legal advisor.
Norway
No country specific provisions.


    



--------------------------------------------------------------------------------




Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Section 2.11 item (h) of the Award Agreement shall be also understood as that
the grant and your participation in the Plan will not be interpreted to form or
be part of terms and conditions of your employment or service with any
Subsidiary or affiliate of the Company.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 20th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland. Additionally, if you are a Polish citizen and
you transfer funds abroad in excess of the PLN equivalent of €15,000, the
transfer must be made through an authorized bank, a payment institution or an
electronic money institution authorized to render payment services.
Portugal
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.
Romania
Notifications
Exchange Control Information. Payments by Romanian citizens to or from
non-residents in excess of €50,000 should be reported to the National Bank of
Romania (“NBR”) for statistical purposes. If you deposit the proceeds from the
sale of shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.


    



--------------------------------------------------------------------------------




Insider-Trading Notification. You should be aware of the Romanian
insider-trading rules which may prohibit you from effectuating certain
transactions involving shares if you have inside information about the Company.
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.
Russia
Terms and Conditions
(i)U.S. Transaction. You understand that the RSUs shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
electronically received by the Company in the United States. Upon vesting, any
shares to be issued to you shall be delivered to you through a bank or brokerage
account in the United States. You are not permitted to sell the shares directly
to other Russian legal entities or individuals.
Notifications
(ii)Exchange Control Information. Under current exchange control regulations,
within a reasonably short time after sale of the shares issued at vesting, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.
(iii)You are encouraged to contact your personal advisor before remitting your
sale proceeds to Russia as exchange control requirements may change.
Securities Law Notification. This Appendix, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.


    



--------------------------------------------------------------------------------




Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Taxes. By accepting the RSUs, you agree that, immediately upon vesting of the
RSUs, you will notify your employer of the amount of any gain realized. If you
fail to advise your employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by your employer.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the RSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
RSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of RSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of RSUs under the
Plan to individuals who may be employees, consultants and directors throughout
the world. The decision is limited and entered into based upon the express
assumption and condition that any RSUs will not economically or otherwise bind
the Company or any Parent, Subsidiary or Affiliate, including your employer, on
an ongoing basis, other than as expressly set forth in the Agreement.
Consequently, you understand that the Award is given on the assumption and
condition that the RSUs shall not become part of any employment contract
(whether with the Company or any Parent, Subsidiary or Affiliate, including your
employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the award, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying shares is
unknown and unpredictable. You also understand that this Award would not be made
but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
Award, the RSUs and any right to the underlying shares shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition of Ordinary
Shares to the Dirección General de Politica Comercial e Inversiones Exteriores
("DGPCIE") of the Ministerio de


    



--------------------------------------------------------------------------------




Economia for statistical purposes. You must also declare the ownership of any
Ordinary Shares with the Directorate of Foreign Transactions each January while
the shares are owned. In addition, you wish to import the share certificates
into Spain, you must declare the importation of such securities to the DGPCIE.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
You will need to provide the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report with
the tax authorities declaring such ownership. Generally, if the value of your
foreign investments exceeds €50,000, you may have to file this informational
return. Please note that reporting requirements are based on what you have
previously disclosed and the increase in value of such and the total value of
certain groups of foreign assets. Also, the thresholds for annual filing
requirements may change each year. Therefore, you should consult your personal
advisor regarding whether you will be required to file an informational tax
report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
Turkey
No country specific provisions.
Ukraine
Notifications


    



--------------------------------------------------------------------------------




Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the RSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *


















België


    



--------------------------------------------------------------------------------




PERRIGO COMPANY PLC


    



--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall
entitle you to one Share on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded hereunder shall fully vest on the first anniversary of the Grant Date
(the “RSU Vesting Date”) provided that you have continuously provided services
to the Company from the Grant Date through the RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under this Agreement that
have not previously vested as of such Termination Date shall be permanently
forfeited on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement, with the Company’s consent, any Restricted Stock Units awarded under
this Agreement that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of the involuntary termination
of your directorship by the Company without Cause on or after a Change in
Control (as defined in the Plan and as such definition may be amended hereafter)
and prior to the one (1) year


    



--------------------------------------------------------------------------------




anniversary of the Change in Control, all RSUs awarded under this Agreement that
have not vested or been forfeited prior to such Termination Date shall become
fully vested.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold Shares otherwise transferable to the
extent necessary to satisfy withholding taxes due by reason of the vesting of
the Restricted Stock Units, in accordance with Section 2.6. You shall have no
rights as a stockholder with respect to the Restricted Stock Units awarded
hereunder prior to the date of issuance to you of a certificate or certificates
for such Shares. Notwithstanding the foregoing, the Committee, in its sole
discretion, may elect to settle Restricted Stock Units in cash based on the fair
market value of Shares on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Shares, the
Company shall credit the Account with the dollar amount of dividends you would
have received if each Restricted Stock Unit held by you on the record date for
such dividend payment had been a Share. No interest or other earnings shall
accrue on such Account.
(c)    As of the RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Shares during the period beginning on the
Grant Date and ending on the RSU Vesting Date, and the Account shall be debited
appropriately. If you forfeit Restricted Stock Units, any amounts in the Account
attributable to such Restricted Stock Units shall also be forfeited.
(d)    If dividends are paid in the form of Shares rather than cash, you will be
credited with one additional Restricted Stock Unit for each Share that would
have been received as a dividend had your outstanding Restricted Stock Units
been Shares. Such additional Restricted Stock Units shall vest or be forfeited
at the same time as the Restricted Stock Unit to which they relate.
SECTION 2
General Terms And Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.


    



--------------------------------------------------------------------------------




2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Shares subject to the RSU awarded under this
Agreement prior to the date of issuance to you of a certificate or certificates
for such Shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Shares. In the event of a stock split,
stock dividend, recapitalization, reclassification or combination of shares,
merger, sale of assets or similar event, the number and kind of shares subject
to the Award under this Agreement will be appropriately adjusted in an equitable
manner to prevent dilution or enlargement of the rights granted to or available
for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Shares relating to this Award in the amount it
determines is sufficient to satisfy the tax withholding required by law. State
taxes will be withheld at the appropriate rate set by the state in which you are
employed or were last employed by the Company. In no event may the number of
Shares withheld exceed the number necessary to satisfy the maximum Federal,
state and local income and employment tax withholding requirements. You may
elect to surrender previously acquired Shares or to have the Company withhold
Shares relating to this Award in an amount sufficient to satisfy all or a
portion of the tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Shares under
this Agreement if such issuance would violate any applicable law or any
applicable regulation or requirement of any securities exchange or similar
entity.


    



--------------------------------------------------------------------------------




2.8    Code Section 409A. Restricted Stock Units and dividend equivalents
payable under this Agreement are intended to be exempt from Code Section 409A
under the exemption for short-term deferrals. Accordingly, Restricted Stock
Units will be settled and dividend equivalents will be paid no later than the
15th day of the third month following the later of (i) the end of your taxable
year in which the RSU Vesting Date occurs, or (ii) the end of the fiscal year of
the Company in which the RSU Vesting Date occurs.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United States District Court for the Western District of Michigan, and in any
appellate court thereof.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


    



--------------------------------------------------------------------------------




English
PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-U.S. PARTICIPANTS
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name


RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award for non-U.S. participants under the Perrigo Company plc 2013 Long-Term
Incentive Plan (the “Plan”), effective as of Grant Date (the “Grant Date”). This
Award consists of service-based restricted stock units. The terms and conditions
of this incentive are set forth in the remainder of this agreement (including
any special terms and conditions set forth in any appendix for your country
(“Appendix”)) (collectively, the “Agreement”). The capitalized terms that are
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall entitle
you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the third anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such


    



--------------------------------------------------------------------------------




Termination Date shall continue to vest during such 24-month period according to
the vesting schedule in effect prior to such Termination Date; provided,
however, that if your Termination Date occurs for a reason that is both
described in this subsection (b) and in subsection (c) below, the special
vesting rules described in subsection (c) shall apply in lieu of the vesting
rules described in this subsection (b). Any Restricted Stock Units that are not
scheduled to vest during such 24-month period will be permanently forfeited on
the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to such
Termination Date shall become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust an approved
leave of absence, and (ii) a situation where you are on an approved leave of
absence during which your position is protected under applicable leave law, you
return from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Ordinary Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to you
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the Restricted Stock Units, in accordance with Section 2.7. You shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the


    



--------------------------------------------------------------------------------




foregoing, the Committee, in its sole discretion, may elect to settle Restricted
Stock Units in cash based on the fair market value of the Ordinary Shares on the
RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each Restricted Stock Unit held by you on
the record date for such dividend payment had been an Ordinary Share. No
interest or other earnings shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Ordinary Shares during the period beginning
on the Grant Date and ending on the RSU Vesting Date, and the Account shall be
debited appropriately. If you forfeit Restricted Stock Units, any amounts in the
Account attributable to such Restricted Stock Units shall also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional Restricted Stock Unit for each
Ordinary Share that would have been received as a dividend had your outstanding
Restricted Stock Units been Ordinary Shares. Such additional Restricted Stock
Units shall vest or be forfeited at the same time as the Restricted Stock Unit
to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A


    



--------------------------------------------------------------------------------




PART OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION
WERE FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or
unenforceable by operation of law or judicial decision, this Agreement shall
have no force or effect. Nothing set forth in this Agreement is intended, nor
shall any of its provisions be construed, to limit or exclude any definition,
restriction, limitation or other term or condition of the Plan as is relevant to
this Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to the Award under this Agreement will be appropriately adjusted
in an equitable manner to prevent dilution or enlargement of the rights granted
to or available for you.
2.6    Acknowledgement. The Company and you agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix) and by the provisions of the Plan (incorporated herein by reference).
You: (i) acknowledge receipt of a copy of each of the foregoing documents, (ii)
represent that you have carefully read and are familiar with their provisions,
and (iii) hereby accept the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
2.7    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Affiliate employing or retaining you takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Affiliate employing or
retaining you. You further acknowledge that the Company and/or the Affiliate
employing or retaining you (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
RSUs, including, but not limited to, the grant, vesting or settlement of the
RSUs, the subsequent sale of Ordinary Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the RSU Grant Date and the date of any relevant taxable
event, as applicable, you acknowledge that the Company and/or the Affiliate
employing or retaining you (or formerly employing or retaining you, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their


    



--------------------------------------------------------------------------------




discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(2)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(3)    withholding in Ordinary Shares to be issued upon settlement of the RSUs.
(b)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Ordinary Shares, for tax
purposes, you are deemed to have been issued the full number of Ordinary Shares
subject to the vested RSUs, notwithstanding that a number of the Ordinary Shares
are held back solely for the purpose of paying the Tax-Related Items.
(c)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Sharse or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer.
2.9    Code Section 409A (Only Applicable to Individuals Subject to U.S. Federal
Tax Laws).
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the


    



--------------------------------------------------------------------------------




third month following the later of (i) the end of your taxable year in which the
RSU Vesting Date occurs, or (ii) the end of the fiscal year of the Company in
which the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.10    Data Privacy.
(a)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other RSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(b)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(c)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local or Company
human resources representative. You authorize the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You


    



--------------------------------------------------------------------------------




understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.
2.11     Nature of Grant. In accepting the grant, you acknowledge, understand
and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;
(c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Ordinary Shares subject to the RSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;
(f)    the RSUs and the Ordinary Shares subject to the RSUs are not intended to
replace any pension rights or compensation;
(g)    the RSUs and the Ordinary Shares subject to the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;
(h)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(i)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from your Termination Date (for any reason
whatsoever, whether


    



--------------------------------------------------------------------------------




or not later found to be invalid and whether or not in breach of employment laws
in the jurisdiction where you are employed or rendering services, or the terms
of your employment agreement, if any), and in consideration of the grant of the
RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company or the Affiliate employing or retaining
you, waive your ability, if any, to bring any such claim, and release the
Company and the Affiliate employing or retaining you from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; and
(k)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Ordinary
Shares acquired upon settlement.
2.12    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.13    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan, U.S.A.,
without regard to principals of conflict of laws. Any proceeding related to or
arising out of this Agreement shall be commenced, prosecuted or continued in the
Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or in
the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.14 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.15    Appendix. Notwithstanding any provisions in this Agreement, the RSU
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company


    



--------------------------------------------------------------------------------




determines that the application of such provisions is necessary or advisable in
order to comply with laws of the country where you reside or to facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
2.16    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


    



--------------------------------------------------------------------------------






APPENDIX


PERRIGO COMPANY PLC

Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Service-Based)


Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (“RSUs” or “Award”) granted to you under the
Plan if you reside in one of the countries listed below. Certain capitalized
terms used but not defined in this Appendix have the meanings set forth in the
Plan and/or the Agreement.
In addition, please note that the Award is exceptional in nature as it relates
to the specific cicumstances of acquisition of the shares of Omega Pharma.
Perrigo considers it to be a useful incentive for the combined portfolio to be
successful. Therefore, it will not create any entitlement to receive any similar
benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of December 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you do not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the RSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the RSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.






    



--------------------------------------------------------------------------------




Argentina
Notifications
Securities Law Information. Neither the Award nor the issuance of the shares are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.
Exchange Control Information. In the event that you transfer sales proceeds in
excess of US$50,000 from the sale of shares into Argentina in a single month,
you will be subject to certain exchange control reporting requirements. In
addition, you may be subject to a mandatory 30% restriction on holding of funds
brought into Argentina. Please note that exchange control regulations in
Argentina are subject to frequent change. You should consult with your personal
legal advisor regarding any exchange control obligations that you may have.
Australia
Terms and Conditions
RSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in the Agreement to the contrary, RSUs granted to
employees in Australia shall be settled in shares only and do not provide any
right for you to receive a cash payment under this Award.
Notifications
Securities Information. If you acquire shares pursuant to the Award and you
offer the shares for sale to a person or entity resident in Australia, then the
offer may be subject to disclosure requirements under Australian law. You should
obtain legal advice on your disclosure obligations prior to making any such
offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.
Austria
Notifications
Exchange Control Information. If you hold shares of Company stock outside of
Austria, you must submit a report to the Austrian National Bank. An exemption
applies if the value of the shares as of any given quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed, whereas if the latter
threshold is exceeded, annual reports must be given. The annual reporting date
is as of December 31 and the deadline for filing the annual report is March 31
of the following year.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the


    



--------------------------------------------------------------------------------




movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month.
Belgium
No country specific provisions.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the RSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the RSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Denmark
Notifications
Exchange Control Information. If you establish an account holding shares
pursuant to the Award or an account holding cash outside Denmark, you must
report the account to the Danish Tax Administration. The form which should be
used in this respect can be obtained from a local bank. (Please note that these
obligations are separate from and in addition to the obligations described
below.)
Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.


    



--------------------------------------------------------------------------------




Finland
There are no country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.




    



--------------------------------------------------------------------------------




India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, and
you acquire or dispose of an interest under this Agreement comprising more than
1% of the share capital in the Company, you must notify the entity in which you
hold that office (whether the Company itself or an Irish Subsidiary or Affiliate
of the Company) in writing within five business days of receiving or disposing
of an interest in the Company, or within five business days of becoming aware of
the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all RSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative is David A. McConnell. You understand that the Data may be
transferred to the Company or any of its subsidiaries or


    



--------------------------------------------------------------------------------




affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party with whom Ordinary Shares acquired pursuant to the
vesting of the RSUs or cash from the sale of Ordinary Shares acquired pursuant
to the Plan may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy. The processing activity, including the
transfer of your personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require your
consent thereto as the processing is necessary for the performance of
contractual obligations related to the implementation, administration and
management of the Plan. You understand that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the RSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments (including the Ordinary Shares issued at vesting of the RSUs, cash
or proceeds from the sale of Ordinary Shares acquired under the Plan) held
outside of Italy exceeding €10,000 or the equivalent amount in U.S. dollars, if
the investment may give rise to income in Italy (this will include reporting the
Ordinary Shares issued at vesting of the RSUs if the fair market value of such
Ordinary Shares combined with other foreign assets exceed €10,000); and (c) the
amount of the transfers to and from abroad which have had an impact during the
calendar year on your foreign investments or investments held outside of Italy.
You are exempt from the formalities in (a) if the investments are made through
an authorized broker resident in Italy, as the broker will comply with the
reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan in advance of obtaining
securities in foreign companies, you are nevertheless required to notify the
National Bank of Kazakhstan when you acquire shares under the Plan.


    



--------------------------------------------------------------------------------




Latvia
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Terms and Conditions
Modification. By accepting the RSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The award of the RSUs the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices in the U.S., is solely responsible for the
administration of the Plan and participation in the Plan and the acquisition of
shares does not, in any way, establish an employment relationship between you
and the Company since you are participating in the Plan on a wholly commercial
basis and the sole employer is as applicable, nor does it establish any rights
between you and the Employer.
Plan Document Acknowledgment. By accepting the award of the RSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in the Plan is voluntary; and (iv) the
Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.




    



--------------------------------------------------------------------------------




Spanish Translation
Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.
Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.
La Compañia, con oficinas registradas ubicadas en the U.S., es la unica
responsable de la administración del Plan y de la participación en el mismo y la
adquisición de Acciones no establece de forma alguna una relación de trabajo
entre usted y la Compañia, ya que su participación en el Plan es completamente
comercial y el unico empleador es en caso de ser aplicable, asi como tampoco
establece ningun derecho entre la persona que tenga el derecho a optar y el
Empleador.
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.
Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones.
Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules which may prohibit you from effectuating certain transactions involving
shares if you have inside information about the Company. If you are uncertain
whether the insider-trading rules apply to you, you should consult your personal
legal advisor.
Norway
No country specific provisions.


    



--------------------------------------------------------------------------------




Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Section 2.11 item (h) of the Award Agreement shall be also understood as that
the grant and your participation in the Plan will not be interpreted to form or
be part of terms and conditions of your employment or service with any
Subsidiary or affiliate of the Company.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 20th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland. Additionally, if you are a Polish citizen and
you transfer funds abroad in excess of the PLN equivalent of €15,000, the
transfer must be made through an authorized bank, a payment institution or an
electronic money institution authorized to render payment services.
Portugal
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.
Romania
Notifications
Exchange Control Information. Payments by Romanian citizens to or from
non-residents in excess of €50,000 should be reported to the National Bank of
Romania (“NBR”) for statistical purposes. If you deposit the proceeds from the
sale of shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.


    



--------------------------------------------------------------------------------




Insider-Trading Notification. You should be aware of the Romanian
insider-trading rules which may prohibit you from effectuating certain
transactions involving shares if you have inside information about the Company.
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.
Russia
Terms and Conditions
(iv)U.S. Transaction. You understand that the RSUs shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
electronically received by the Company in the United States. Upon vesting, any
shares to be issued to you shall be delivered to you through a bank or brokerage
account in the United States. You are not permitted to sell the shares directly
to other Russian legal entities or individuals.
Notifications
(v)Exchange Control Information. Under current exchange control regulations,
within a reasonably short time after sale of the shares issued at vesting, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.
(vi)You are encouraged to contact your personal advisor before remitting your
sale proceeds to Russia as exchange control requirements may change.
Securities Law Notification. This Appendix, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.


    



--------------------------------------------------------------------------------




Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Taxes. By accepting the RSUs, you agree that, immediately upon vesting of the
RSUs, you will notify your employer of the amount of any gain realized. If you
fail to advise your employer of the gain realized upon vesting, you may be
liable for a fine. You will be solely responsible for paying any difference
between the actual tax liability and the amount withheld by your employer.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the RSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
RSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of RSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of RSUs under the
Plan to individuals who may be employees, consultants and directors throughout
the world. The decision is limited and entered into based upon the express
assumption and condition that any RSUs will not economically or otherwise bind
the Company or any Parent, Subsidiary or Affiliate, including your employer, on
an ongoing basis, other than as expressly set forth in the Agreement.
Consequently, you understand that the Award is given on the assumption and
condition that the RSUs shall not become part of any employment contract
(whether with the Company or any Parent, Subsidiary or Affiliate, including your
employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the award, which is gratuitous and
discretionary, since the future value of the RSUs and the underlying shares is
unknown and unpredictable. You also understand that this Award would not be made
but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
Award, the RSUs and any right to the underlying shares shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition of Ordinary
Shares to the Dirección General de Politica Comercial e Inversiones Exteriores
("DGPCIE") of the Ministerio de


    



--------------------------------------------------------------------------------




Economia for statistical purposes. You must also declare the ownership of any
Ordinary Shares with the Directorate of Foreign Transactions each January while
the shares are owned. In addition, you wish to import the share certificates
into Spain, you must declare the importation of such securities to the DGPCIE.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
You will need to provide the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report with
the tax authorities declaring such ownership. Generally, if the value of your
foreign investments exceeds €50,000, you may have to file this informational
return. Please note that reporting requirements are based on what you have
previously disclosed and the increase in value of such and the total value of
certain groups of foreign assets. Also, the thresholds for annual filing
requirements may change each year. Therefore, you should consult your personal
advisor regarding whether you will be required to file an informational tax
report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
Turkey
No country specific provisions.
Ukraine
Notifications


    



--------------------------------------------------------------------------------




Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the RSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *
























    



--------------------------------------------------------------------------------








Bel
PERRIGO COMPANY PLC


    



--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“RSUs”). Each RSU entitles you to one ordinary share of the Company,
nominal value €0.001 per share (“Ordinary Share”) on the applicable RSU Vesting
Date, provided the vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the RSUs awarded in Section
1.1 shall fully vest on the first anniversary of the Grant Date (the “RSU
Vesting Date”) provided that you continue in the service of the Company from the
Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any RSUs awarded under Section 1.1 that have not previously
vested as of such Termination Date shall be permanently forfeited on your
Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any RSUs awarded under Section 1.1 that
have not vested prior to such Termination Date shall become fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any RSUs awarded under Section 1.1 that would otherwise be
scheduled to vest under Section 1.2 in the 24-month period following such
Termination Date shall continue to vest during such 24-month period according to
the vesting schedule in effect prior to such


    



--------------------------------------------------------------------------------




Termination Date; provided, however, that if your Termination Date occurs for a
reason that is both described in this subsection (b) and in subsection (c)
below, the special vesting rules described in subsection (c) shall apply in lieu
of the vesting rules described in this subsection (b). Any RSUs that are not
scheduled to vest during such 24-month period will be permanently forfeited on
the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all RSUs awarded under Section
1.1 that have not vested or been forfeited prior to such Termination Date shall
become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)     “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of RSUs. As soon as practicable after the RSU Vesting Date,
the Company shall transfer to you one Ordinary Share for each RSU becoming
vested on such date (the date of any such transfer shall be the “settlement
date” for purposes of this Agreement); provided, however, the Company may
withhold shares otherwise transferable to you to the extent necessary to satisfy
withholding taxes due by reason of the vesting of the RSUs, in accordance with
Section 2.6. You shall have no rights as a stockholder with respect to the RSUs
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the foregoing,


    



--------------------------------------------------------------------------------




the Committee, in its sole discretion, may elect to settle RSUs in cash based on
the fair market value of the Ordinary Shares on the RSU Vesting Date.
1.5    Dividend Equivalents. The RSUs awarded under Section 1.1 shall be
eligible to receive dividend equivalents in accordance with the following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each RSU held by you on the record date for
such dividend payment had been an Ordinary Share. No interest or other earnings
shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the RSUs vesting on such date
had they been Ordinary Shares during the period beginning on the Grant Date and
ending on the RSU Vesting Date, and the Account shall be debited appropriately.
If you forfeit RSUs, any amounts in the Account attributable to such RSUs shall
also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional RSU for each Ordinary Share that
would have been received as a dividend had your outstanding RSUs been Ordinary
Shares. Such additional RSUs shall vest or be forfeited at the same time as the
RSUs to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become


    



--------------------------------------------------------------------------------




void or unenforceable by operation of law or judicial decision, this Agreement
shall have no force or effect. Nothing set forth in this Agreement is intended,
nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation or other term or condition of the Plan as is
relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the Plan, as a rule of construction the terms of the Plan shall be deemed
superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Code Section 409A.
(a)    RSUs other than RSUs that continue to vest by reason of your Involuntary
Termination for Economic Reasons and dividend equivalents payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals. Accordingly, RSUs (other than RSUs that continue to
vest by reason of your Involuntary Termination for Economic Reasons) will be
settled and dividend equivalents will be paid no later than the 15th day of the
third month following the later of (i) the end of your taxable year in which the
RSU Vesting Date occurs, or (ii) the end of the fiscal year of the Company in
which the RSU Vesting Date occurs.
(b)    RSUs that continue to vest by reason of your Involuntary Termination for
Economic Reasons are subject to the provisions of this subsection (b). Any
distribution in settlement


    



--------------------------------------------------------------------------------




of such RSUs will occur provided your Involuntary Termination for Economic
Reasons constitutes a “separation from service” as defined in Treasury
Regulation §1.409A-1(h). If the Company determines that you are a “specified
employee” as defined in Code Section 409A (i.e., an officer with annual
compensation above $130,000 (as adjusted for inflation), a five-percent owner of
the Company or a one-percent owner with annual compensation in excess of
$150,000), distribution in settlement of any such RSUs that would be payable
within six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such RSUs that would be made more
than six months after your separation from service (without application of the
six-month delay) shall not be subject to the six-month delay described in this
subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve


    



--------------------------------------------------------------------------------




month period following the first public issuance or filing with the SEC
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


    



--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“RSUs”). Each RSU entitles you to one ordinary share of the Company,
nominal value €0.001 per share (“Ordinary Share”) on the applicable RSU Vesting
Date, provided the vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the RSUs awarded in Section
1.1 shall vest with respect to one-third of the Shares awarded in Section 1.1 on
the first, second and third anniversaries of the Grant Date (each, an “RSU
Vesting Date”) provided that you continue in the service of the Company from the
Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any RSUs awarded under Section 1.1 that have not previously
vested as of such Termination Date shall be permanently forfeited on your
Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any RSUs awarded under Section 1.1 that
have not vested prior to such Termination Date shall become fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any RSUs awarded under Section 1.1 that would otherwise be
scheduled to vest under Section 1.2 in the 24-month period following such
Termination Date shall continue to vest during such 24-month period according to
the vesting schedule in effect prior to such


    



--------------------------------------------------------------------------------




Termination Date; provided, however, that if your Termination Date occurs for a
reason that is both described in this subsection (b) and in subsection (c)
below, the special vesting rules described in subsection (c) shall apply in lieu
of the vesting rules described in this subsection (b). Any RSUs that are not
scheduled to vest during such 24-month period will be permanently forfeited on
the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all RSUs awarded under Section
1.1 that have not vested or been forfeited prior to such Termination Date shall
become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of RSUs. As soon as practicable after the RSU Vesting Date,
the Company shall transfer to you one Ordinary Share for each RSU becoming
vested on such date (the date of any such transfer shall be the “settlement
date” for purposes of this Agreement); provided, however, the Company may
withhold shares otherwise transferable to you to the extent necessary to satisfy
withholding taxes due by reason of the vesting of the RSUs, in accordance with
Section 2.6. You shall have no rights as a stockholder with respect to the RSUs
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the foregoing,


    



--------------------------------------------------------------------------------




the Committee, in its sole discretion, may elect to settle RSUs in cash based on
the fair market value of the Ordinary Shares on the RSU Vesting Date.
1.5    Dividend Equivalents. The RSUs awarded under Section 1.1 shall be
eligible to receive dividend equivalents in accordance with the following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each RSU held by you on the record date for
such dividend payment had been an Ordinary Share. No interest or other earnings
shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the RSUs vesting on such date
had they been Ordinary Shares during the period beginning on the Grant Date and
ending on the RSU Vesting Date, and the Account shall be debited appropriately.
If you forfeit RSUs, any amounts in the Account attributable to such RSUs shall
also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional RSU for each Ordinary Share that
would have been received as a dividend had your outstanding RSUs been Ordinary
Shares. Such additional RSUs shall vest or be forfeited at the same time as the
RSUs to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become


    



--------------------------------------------------------------------------------




void or unenforceable by operation of law or judicial decision, this Agreement
shall have no force or effect. Nothing set forth in this Agreement is intended,
nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation or other term or condition of the Plan as is
relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the Plan, as a rule of construction the terms of the Plan shall be deemed
superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Code Section 409A.
(a)    RSUs other than RSUs that continue to vest by reason of your Involuntary
Termination for Economic Reasons and dividend equivalents payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals. Accordingly, RSUs (other than RSUs that continue to
vest by reason of your Involuntary Termination for Economic Reasons) will be
settled and dividend equivalents will be paid no later than the 15th day of the
third month following the later of (i) the end of your taxable year in which the
RSU Vesting Date occurs, or (ii) the end of the fiscal year of the Company in
which the RSU Vesting Date occurs.
(b)    RSUs that continue to vest by reason of your Involuntary Termination for
Economic Reasons are subject to the provisions of this subsection (b). Any
distribution in settlement


    



--------------------------------------------------------------------------------




of such RSUs will occur provided your Involuntary Termination for Economic
Reasons constitutes a “separation from service” as defined in Treasury
Regulation §1.409A-1(h). If the Company determines that you are a “specified
employee” as defined in Code Section 409A (i.e., an officer with annual
compensation above $130,000 (as adjusted for inflation), a five-percent owner of
the Company or a one-percent owner with annual compensation in excess of
$150,000), distribution in settlement of any such RSUs that would be payable
within six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such RSUs that would be made more
than six months after your separation from service (without application of the
six-month delay) shall not be subject to the six-month delay described in this
subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve


    



--------------------------------------------------------------------------------




month period following the first public issuance or filing with the SEC
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________




    



--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
service-based restricted stock units. The terms and conditions of this incentive
are set forth in the remainder of this agreement (the “Agreement”). The
capitalized terms that are not otherwise defined in this Agreement shall have
the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units – Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you Number of Awards Granted
(“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit shall entitle
you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the third anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting


    



--------------------------------------------------------------------------------




schedule in effect prior to such Termination Date; provided, however, that if
your Termination Date occurs for a reason that is both described in this
subsection (b) and in subsection (c) below, the special vesting rules described
in subsection (c) shall apply in lieu of the vesting rules described in this
subsection (b). Any Restricted Stock Units that are not scheduled to vest during
such 24-month period will be permanently forfeited on the Termination Date.
(c)    If your Termination Date occurs by reason of a Termination without Cause
or a Separation for Good Reason on or after a Change in Control (as defined in
the Plan and as such definition may be amended hereafter) and prior to the two
(2) year anniversary of the Change in Control, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to such
Termination Date shall become fully vested.
(d)    As used in this Section 1.3, the following terms shall have the meanings
set forth below:
(1)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(2)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Ordinary Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to you
to the extent necessary to satisfy withholding taxes due by reason of the
vesting of the Restricted Stock Units, in accordance with Section 2.6. You shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to you of a certificate or
certificates for such shares. Notwithstanding the


    



--------------------------------------------------------------------------------




foregoing, the Committee, in its sole discretion, may elect to settle Restricted
Stock Units in cash based on the fair market value of the Ordinary Shares on the
RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to Ordinary
Shares, the Company shall credit your Account with the dollar amount of
dividends you would have received if each Restricted Stock Unit held by you on
the record date for such dividend payment had been an Ordinary Share. No
interest or other earnings shall accrue on such Account.
(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Ordinary Shares during the period beginning
on the Grant Date and ending on the RSU Vesting Date, and the Account shall be
debited appropriately. If you forfeit Restricted Stock Units, any amounts in the
Account attributable to such Restricted Stock Units shall also be forfeited.
(d)    If dividends are paid in the form of Ordinary Shares rather than cash,
then you will be credited with one additional Restricted Stock Unit for each
Ordinary Share that would have been received as a dividend had your outstanding
Restricted Stock Units been Ordinary Shares. Such additional Restricted Stock
Units shall vest or be forfeited at the same time as the Restricted Stock Unit
to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the RSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A


    



--------------------------------------------------------------------------------




PART OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION
WERE FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or
unenforceable by operation of law or judicial decision, this Agreement shall
have no force or effect. Nothing set forth in this Agreement is intended, nor
shall any of its provisions be construed, to limit or exclude any definition,
restriction, limitation or other term or condition of the Plan as is relevant to
this Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Ordinary Shares relating to this Award in the
amount it determines is sufficient to satisfy the tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. In no event may the
number of shares withheld exceed the number necessary to satisfy the maximum
Federal, state and local income and employment tax withholding requirements. You
may elect to surrender previously acquired Ordinary Shares or to have the
Company withhold Ordinary Shares relating to this Award in an amount sufficient
to satisfy all or a portion of the tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Ordinary
Shares under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.


    



--------------------------------------------------------------------------------




(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in


    



--------------------------------------------------------------------------------




or failed to prevent the misconduct, or your actions or inactions with respect
to the misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________








    

